DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 28, line 15, “first clampers” should be amended to recite --third clampers--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
pre-buck unit (e.g. claim 1) -  side hanger 210, guide post 310, first welding robots 410 (page 15, lines 2-6)
pre-buck section (e.g. claim 1) - a frame (page 14, lines 2-3)
main buck unit (e.g. claim 1) - side jig 510, rotation index 610, CRP loading portion 710, second welding robot 810
main-buck section (e.g. claim 1) - a frame (page 14, lines 2-3)
loading portion (e.g. claim 3) - clamping devices and control devices (page 35, lines 15-17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the main buck unit is formed in the main buck section”, whereas previously claim 1 recites “a main buck unit including a main buck section”. It is thus unclear which of the main buck unit and main buck section is contained within (or is part of) the other. For example, if the "unit" includes the "section" as a constituent part, how is the "unit" formed in the "section"?
Claim 1 recites:
“while a side assembly is provided in each of opposite sides of a transfer path in the main buck section and a lower portion of each side assembly is pre-assembled to the floor assembly by the pre-buck unit, the vehicle body assembling system controls an upper portion of each side assembly and assembles the upper portion of each side assembly and vehicle body parts using a second welding robot”
This limitation reads as a method limitation even though it is part of an apparatus claim, thus rendering their intended scope unclear. For purposes of examination, the examiner will treat these limitations as referring to the intended function of the apparatus. In this case it is noted that apparatus claims cover what a device is, not what a device does (MPEP 2114 II.). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Id.).
Claim 1 recites “a transfer path” in line 5, whereas “a transfer path” had already been established in line 3. It is unclear if these are the same or different transfer paths.
Claim 2 recites “while the lower portion of each side assembly is welded to the floor assembly by the pre-buck unit, the main buck unit controls a width direction of the side assembly and welds the upper portion of the side assembly and the vehicle body parts using the second welding robot”. This limitation also reads like a method limitation. For purposes of examination, the examiner will treat these limitations as referring to the intended function of the apparatus, noting the discussion for claim 1 above.
Claim 2 recites “the side assembly” (singular) in line 3 (two instances), whereas plural had previously been established.
Claim 3 limitation “loading portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
More specifically, “clamping devices” and “control devices” themselves are means-plus-function-type limitations, and fail to provide sufficient structure to the claimed limitation “loading potion”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 recites “regular position” in line 3. It is unclear what “regular” means in this context.
Claim 3 recites “the side assembly” (singular) in lines 3-4, whereas plural had previously been established.
Claim 4 recites “the side assembly” (singular) in line 2, whereas plural had previously been established.
Claim 4 recites “the side jig” (singular) in line 3, whereas plural had previously been established.
Claim 5 recites “the side jig” (singular) in line 2, whereas plural had previously been established.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. PGPub 2018/0043475 and/or its divisional U.S. PGPub 2020/0055149, cited in IDS, reference made to the former).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. It is noted that while this reference was disqualified as prior art in the parent application 16/728560, the instant application recites a different “claimed invention”, and thus the statement should be made again if applicable.
Claim 1: Lee discloses a vehicle body assembling system (100), comprising: a pre-buck unit (200 - paragraph 87) including a pre-buck section (20) and a main buck unit (500 - paragraph 156) including a main buck section (50) that are set along a transfer path (paragraph 80) of a floor assembly, wherein the main buck unit is formed in the main buck section (Fig. 1), and while a side assembly (3) is provided in each of opposite sides of a transfer path (1) in the main buck section and a lower portion (4a) of each side assembly is pre-assembled to the floor assembly by the pre-buck unit (paragraph 87), the vehicle body assembling system controls an upper portion (4b) of each side assembly and assembles the upper portion of each side assembly and vehicle body parts using a second welding robot (810 - paragraph 153, 156).
Claim 2: While the lower portion (4a) of each side assembly (3) is welded to the floor assembly by the pre-buck unit, the main buck unit controls a width direction of the side assembly and welds the upper portion of the side assembly and the vehicle body parts using the second welding robot (paragraph 156).
Claim 3: The main buck unit comprises a loading portion (710) that controls the vehicle body parts that include a cowl, a roof rail, and a package tray and placing of the vehicle body parts in a regular position in the upper portion of the side assembly (paragraphs 205-207).
Claim 4: The main buck unit comprises a plurality of side jigs (510) that control the upper portion of the side assembly that is different depending on a type of a vehicle (paragraph 157), and a 4-sided rotation index (610) that fixes the side jig (paragraph 171).
Claim 5: The main buck unit detachably couples the side jig (510) with respect to the rotation index (610) by using a handling robot (paragraph 181).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kilibardia (U.S. PGPub 2009/0285666) in view of Segawa et al. (U.S. Patent 6,339,874) and Chung (KR1020090058240, cited in IDS, with reference to translation).
Claim 1: Kilibardia discloses a vehicle body assembling system (10, see e.g. abstract), comprising: a pre-buck unit (e.g. any of welding stations WSS10-WSS40) including a pre-buck section (frame/base 19, 21, 22 - paragraph 29) and a main buck unit (e.g. any of welding stations WSS20-WSS50 downstream from the pre-buck unit) including a main buck section (frame/base 19, 21, 22 - paragraph 29) that are set along a transfer path of a floor assembly (e.g. paragraph 37 and Fig. 2), wherein the main buck unit is formed in the main buck section (e.g. the stations WSS20-WSS50 are located in a respective area of the frame/base 19, 21, 22).
As noted above, the following limitation is interpreted as intended use as it pertains to the intended function of the system:
while a side assembly is provided in each of opposite sides of a transfer path in the main buck section and a lower portion of each side assembly is pre-assembled to the floor assembly by the pre-buck unit, the vehicle body assembling system controls an upper portion of each side assembly and assembles the upper portion of each side assembly and vehicle body parts using a second welding robot
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the Kilibardia system may be used in the formation of body side inner right-hand and left-hand, front floor subassembly, center floor assembly, dash subassembly, cowl top and cowl side subassembly, rear wheel subassembly, rear pan subassembly, rear door left-hand and right-hand subassembly, front door left-hand and right-hand subassembly, lift gate and deck lid assembly, hood assembly, and closure hemming with respect to doors, hoods, decks and lift gates (paragraph 42). In other words, the system is configured to handle various vehicle components including side components. It also comprises handling and/or welding robots (20) on both sides of the welding area (e.g. paragraphs 29 and 41). Thus, while Kilibardia does not explicitly function as claimed, the examiner submits that it would be capable of such function.
Regarding the pre-buck unit as interpreted under 112(f), Kilibardia discloses the stations WSS10-WSS50 each have one or more welding and positioning robots 20 (paragraph 29), which may be combined (paragraph 41), and which include weld guns 62 and positioning tooling 60. The pre-buck unit of Kilibardia thus effectively comprises guide posts (e.g. positioning tooling 60 and/or any of the post-like frame members of the end effectors in Fig. 9) and welding robots (62 as cited above). Kilibardia does not disclose side hangers (e.g. clamps or grips) as part of these units. However, Saito teaches a side handling unit of a vehicle assembly system having robots having grip portions 16a in addition to positioning arms 16b and welding robots 17 (column 6, lines 27-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided side hangers as clamps or grips in handling the side assemblies of the vehicle for the purpose of better positioning them during welding as taught by Segawa.
Regarding the main buck unit as interpreted under 112(f), Kilibardia discloses second welding robots (e.g. any of the welding robots 20 associated with subsequent stations WSS20-WSS50 as cited above), but does not disclose a side jig, a rotation index, or a CRP (“Cowl, Roof rail, Package tray”) loading portion. However, Chung teaches a vehicle body assembling system having a main buck unit comprising a plurality of side jigs (90), a rotation index (20) and a CRP loading portion (70,  a.k.a. second bogie unit — see page 2, bottom of first paragraph), wherein the loading portion controls the vehicle body parts that include a cowl, a roof rail, and a package tray, in addition to at least one second welding robot (80) provided in the main buck section. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a side jig, a rotation index, or a CRP (“Cowl, Roof rail, Package tray”) loading portion, for example in order to have specifically handled the cowl, roof rail, and package tray components of a vehicle, and to have provided versatility in assembling side panels of different vehicle models.
Claim 2: The examiner submits that the limitations of claim 2 represent additional intended use of the system. As noted above, while not explicitly disclosed, the examiner submits that Kilibardia, especially as modified by Segawa and Chung, would be capable of the claimed function “while the lower portion of each side assembly is welded to the floor assembly by the pre-buck unit [e.g. using the various welding and positioning robots 20], the main buck unit controls a width direction of the side assembly and welds the upper portion of the side assembly and the vehicle body parts using the second welding robot” (e.g. the rotation indexes of Chung are coupled with at least one of the side jigs in the main buck section (bottom of page 4) and is provided to be reciprocatively movable along a vehicle width direction at opposite sides of the transfer path (page 5)).
Claim 3: The main buck unit as modified by Chung comprises a loading portion (CRP loading portion 70 as cited above) that controls the vehicle body parts that include a cowl, a roof rail, and a package tray and placing of the vehicle body parts in a regular position in the upper portion of the side assembly (page 6).
Claim 4: The main buck unit as modified by Chung comprises a plurality of side jigs (90 as cited above) that control the upper portion of the side assembly (103, 105) that is different depending on a type of a vehicle (page 6, line 6), and a 4-sided rotation index (20 as cited above) that fixes the side jig (bottom of page 4).
Claim 5: The main buck unit as modified by Chung detachably couples the side jig (90) with respect to the rotation index (20) by using a handling robot (53 - top of page 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (U.S. PGPub 2013/0113148) discloses a CRP loading fixture.
Kilibardia (U.S. PGPub 2008/0084013) discloses rotating indexes.
KR100427286 discloses rotating indexes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726